Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the response filed on 09/24/2021.  
Claims 1, and claims 3-15 are currently pending and have been examined.
This action is made final. 

Response to Arguments
Applicant’s arguments, see page 9 of Applicant’s Response, filed on 09/24/2021, with respect to the 35 U.S.C. 112(b) rejections.  Applicant has amended claims 1 and 9, and the rejection has been removed.  
Applicant’s arguments, see pages 9 – 13 of Applicant’s Response, filed on 09/24/2021, with respect to the 35 U.S.C. 101.  Applicant argues that the “one or more generators” imposes a meaningful limit and demonstrates subject matter eligibility because a “generator” is a particular machine applicable in the field of electrical power.  The Examiner has considered the Applicant’s arguments, however they are not persuasive.  The “one or more generators” are not part of what is claimed but instead the prediction unit that predicts the operating status of the generators.  In addition, the Examiner believes that a “generator” would not fall within the definition of a particular machine.  As MPEP 2106.05(b) states
Another example is Eibel Process, in which gravity (a law of nature or natural phenomenon) was applied by a Fourdrinier machine (which was understood in the art to have a specific structure comprising a headbox, a paper-making wire, and a series of rolls) arranged in a particular way to optimize the speed of the machine Eibel Process Co. v. Minn. & Ont. Paper Co., 261 U.S. 45, 64-65 (1923). 
The generator in question has not been modified or arranged in any particular way to optimize or improve the prediction of the price of power.  As such the additional element of a generator does not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception.  The claim is therefore not patent eligible.
Applicant’s arguments, see page 11 of Applicant’s Response, filed on 09/24/2021, with respect to using “a computer as a tool”.  Examiner has considered the Applicant’s argument but respectfully disagrees.  In McRO, Inc. v. Bandai Namco Games Am. Inc. the claims were directed to an improvement to a computer-related technology and not an abstract idea.  In the instant application, the improvements are to the abstract idea of determining a price prediction value.
MPEP 2106.04(d)(1)
McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1315, 120 USPQ2d 1091, 1102-03 (Fed. Cir. 2016) (claims to automatic lip synchronization and facial expression animation were directed to an improvement in computer-related technology and not directed to an abstract idea)

With respect to Applicant’s argument that the additional elements do not amount to “insignificant extra-solution activity”, the Examiner states that an “insignificant extra-solution activity” assertion for Step 2B for claim 1 has not been made.
Claim 15 has substantially similar features as claim 1.  See above related remarks.
Applicant’s arguments, see page 12 of Applicant’s Response, filed on 09/24/2021, with respect to the 35 U.S.C. 103.  In light of Applicants amendments, a reformulated response is listed below.  See response in section 35 U.S.C. 103.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Under Step 1 of the Alice/Mayo test the claims are directed to statutory categories.  Specifically, Claims 1, and 3-14 are directed to a device or machine.   Additionally, claim 15, is directed to a method or process. 
As per claim 1, claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
With respect to the revised Step 2A, Prong 1 of the 2019 PEG, the limitations of predicts behavior of a player and determines an order receiving and placing information prediction value, predicts operating status of one or more generators operated by the player using historic generated power supply amounts of the player and historic generator operation status of the one or more generators; that predicts future supplied electric energy of the generator based on the predicted operating status; that predicts a power transportation path state, including empty capacity of the one or more interconnection lines which indicates power transmission capacity between a plurality of areas connected by one or more interconnection lines, and calculates a power transportation path state prediction value; that predicts a market price based on the order receiving and placing information prediction value and the power transportation path state prediction value, that predicts whether market fragmentation between the plurality of areas occurs based on a power demand amountPage 2 of 13Application No. 16/335,339 Attorney Docket No. 114616.PC214USfor each area in a prediction target period, which is determined as the order receiving and placing information prediction value, a power supply amount for each area in the prediction target period, and the power transportation path state prediction value, wherein market fragmentation occurs when a planned value of a power interchange amount between the plurality of areas exceeds empty capacity of the one or more interconnection lines between the plurality of areas; that determines a market price prediction value indicating a market price in each area in the prediction target period based on a prediction result, as drafted cover certain methods of organizing human activity.  That is the steps of predicting a market price fall within commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).   The claim therefore recites an abstract idea.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, the claim recites the additional elements of Central Processing Unit (CPU); a memory in communication with the CPU, the memory storing a plurality of instructions executable by the CPU, a player behavior predicting unit, the generator behavior predicting unit, an operating generator predicting unit, a power generation behavior predicting unit, a market physical restriction predicting unit, a market predicting unit, a trading area fragmentation predicting unit, a generator behavior predicting unit, and a market price predicting unit.  These additional elements amount to generic computer components and are recited at a high level of generality such that they amount to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claim is therefore directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional elements of Central Processing Unit (CPU); a memory in communication with the CPU, the memory storing a plurality of instructions executable by the CPU to cause the implementation of: a player behavior predicting unit that, the generator behavior predicting unit, an operating generator predicting unit, a power generation behavior predicting unit, a market physical restriction predicting unit, a market predicting unit, a trading area fragmentation predicting unit, a generator behavior predicting unit, and a market price predicting unit, represent generic computer components and are recited at a high level of generality such that they amount to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The same analysis applies here and does not amount to an inventive concept.  The claim is therefore not patent eligible.
As per claim 3, claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
With respect to the revised Step 2A, Prong 1 of the 2019 PEG, the limitations of identifies a pattern of market fragmentation for each predetermined time, which has occurred in the past, based on a market fragmentation pattern actual value indicating a past market fragmentation pattern actual result between the plurality of areas, and identifies the pattern of market fragmentation of the prediction target period based on attribute information, which is a factor of generating the pattern of market fragmentation in each time range, and attribute information on the prediction target period, as drafted covers certain methods of organizing human activity.  That is identifying patterns of market fragmentation fall within commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  The claim therefore recites an abstract idea.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application trading area fragmentation predicting unit.  This additional element amounts to a generic computer component and is recited at a high level of generality such that it amounts to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claim is therefore directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional element of the trading area fragmentation predicting unit, represents a generic computer component and is recited at a high level of generality such that it amounts to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The same analysis applies here and does not amount to an inventive concept.  The claim is therefore not patent eligible.
As per claim 4, claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
With respect to the revised Step 2A, Prong 1 of the 2019 PEG, the limitations of determines a dominant attribute, which is a factor of generating the pattern of market fragmentation in each time range through determination tree learning, calculates occurrence probability of the pattern of market fragmentation based on a member existing in a terminal node generated through the determination tree learning, and instructs a notifying device to notify a user of the calculated occurrence probability, as drafted, covers Mental Processes and Mathematical concepts.  That is determining a dominant attribute and generating a pattern of market fragmentation are concepts that can be practically performed in the human mind or pen and paper.  In addition, calculating a probability of an occurrence falls within the enumerated grouping of Mathematical concepts or mathematical calculations.  Accordingly, the claim recites an abstract idea.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, the claim recites the additional element of a trading area fragmentation predicting unit.  This additional element amounts to a generic computer component and is recited at a high level of generality such that it amounts to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claim is therefore directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to trading area fragmentation predicting unit, represents a generic computer component and is recited at a high level of generality such that it amounts to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The same analysis applies here and does not amount to an inventive concept.  The claim is therefore not patent eligible.
Claims 5, 6, 7, and 8 further narrow the abstract idea and contain no additional elements that would integrate the judicial exceptions in to a practical application or amount to significantly more than the judicial exceptions.  The claims are therefore not patent eligible.
As per claim 9, claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
With respect to the revised Step 2A, Prong 1 of the 2019 PEG, the limitations of calculates a bidding price based on a prediction result, a market price prediction value, and an own company power generation cost, 
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, the claim recites the additional elements of a memory further comprises instructions executable by the CPU, a bidding planning unit, a trading area fragmentation predicting unit, and a market price predicting unit.  These additional elements amount to generic computer components and are recited at a high level of generality such that they amount to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claim is therefore directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional elements of a memory further comprises instructions executable by the CPU, a bidding planning unit, a trading area fragmentation predicting unit, and a market price predicting unit, represent generic computer components and are recited at a high level of generality such that they amount to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a MPEP 2106.05(f).  The same analysis applies here and does not amount to an inventive concept.  The claim is therefore not patent eligible.
As per claim 10, claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
With respect to the revised Step 2A, Prong 1 of the 2019 PEG, the limitations of calculates an expected cost for each procurement means with the use of a procurement risk coefficient related to the procurement means and a fragmentation risk coefficient related to market fragmentation, and determines procurement means having the lowest expected cost as procurement means to be used in bidding price calculation, 
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, the claim recites the additional element of a bidding planning unit. This additional element amounts to a generic computer component and is recited at a high level of generality such that it amounts to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claim is therefore directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional element of a bidding planning unit, represents a generic computer component and is recited at a high level of generality such that it amounts to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP
As per claim 11, claim 11 only further narrows the abstract idea of claim 10, and contains no additional elements that would integrate the judicial exceptions in to a practical application or amount to significantly more than the judicial exception.  The claim is therefore not patent eligible.
As per claim 12, claim 12 only further narrows the abstract idea of claim 9, and contains no additional elements that would integrate the judicial exceptions in to a practical application or amount to significantly more than the judicial exception.  The claim is therefore not patent eligible.
As per Claim 13, Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
With respect to the revised Step 2A, Prong 1 of the 2019 PEG, the limitations of calculates a power supply amount of the prediction target period by predicting a generator to be operated in the future based on attribute information which can be a factor of power generation, as drafted covers Mental Processes and Mathematical concepts.  That is predicting a target period and a generator to be operated are concepts that can be practically performed in the human mind.  In addition, calculating a power supply falls within the enumerated grouping of Mathematical concepts or mathematical calculations.  Accordingly, the claim recites an abstract idea.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, the claim recites the additional elements of a player behavior predicting unit includes a power generation behavior predicting unit, These additional elements amount to a generic computer component and are recited at a high level of generality such that they amount to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claim is therefore directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional elements of a player behavior predicting unit includes a power generation behavior predicting unit, represent generic computer components and are recited at a high level of generality such that they amount to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The same analysis applies here and does not amount to an inventive concept.  The claim is therefore not patent eligible.
As per claim 14, claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
With respect to the revised Step 2A, Prong 1 of the 2019 PEG, the limitations of predicts the empty capacity of the one or more interconnection lines based onPage 6 of 13Application No. 16/335,339Attorney Docket No. 114616.PC214US an interconnection line planned value and a power interchange between the plurality of areas prediction value, as drafted covers Mental Processes.  That is predicting the empty capacity of interconnection lines based on an interconnection line planned value and a power interchange between areas, are concepts that can be practically performed in the human mind or pen and paper.  Therefore, the claim recites an abstract idea.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, the claim recites the additional elements of a memory further comprises instructions executable by the CPU, and an interconnection line empty capacity predicting unit. These additional elements amount to generic computer components and are recited at a high level of generality such that they amount to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claim is therefore directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional elements of a memory further comprises instructions executable by the CPU, and an interconnection line empty capacity predicting unit, represent generic computer components and are recited at a high level of generality such that they amount to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The same analysis applies here and does not amount to an inventive concept.  The claim is therefore not patent eligible.
As per claim 15, claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
With respect to the revised Step 2A, Prong 1 of the 2019 PEG, the limitations of predicting behavior of a player and determining an order receiving and placing information prediction value, predicting operating status of one or more generators operated by the player using historic generated power supply amounts of the player and historic operation status of the one or more generators; and predicting future supplied electric energy of the generator based on the predicted operating status; predicting a power transportation path state, including empty capacity of the one or more interconnection lines which indicates power transmission capacity between a plurality of areas connected by one or more interconnection lines and, determining a power transportation path state prediction value; predicting a market price based on the order receiving and placing information prediction value and the power transportation path state prediction value, predicting whether market fragmentation between the plurality of areas occurs based on a power demand amount for each area in a prediction target period, which is determined as the order receiving and placing information prediction value, a power supply amount for eachPage 7 of 13Application No. 16/335,339Attorney Docket No. 114616.PC214US area in the prediction target period, and the power transportation path state prediction value, wherein market fragmentation occurs when a planned value of a power interchange amount between the plurality of areas exceeds empty capacity of the one or more interconnection lines between the plurality of areas; and determining a market price prediction value indicating a market price in each area in the prediction target period based on a prediction result from the trading area fragmentation predicting unit, as drafted covers mental processes.  That is predicting behavior of a player, determining an order receiving and placing information prediction value, predicting operating status of one or more generators operated by the player using historic generated power supply amounts of the player and historic operation status of the one or more generators; and predicting future supplied electric energy of the generator based on the predicted operating status; predicting a power transportation path state, including empty capacity of the one or more interconnection lines which indicates power transmission capacity between a plurality of areas connected by one or more interconnection lines and, determining a power transportation path state prediction value; predicting a market price based on the order receiving and placing information prediction value and the power transportation path state prediction value, predicting whether market fragmentation between the plurality of areas occurs based on a power demand amount for each area in a prediction target period, which is determined as the order receiving and placing information prediction value, a power supply amount for eachPage 7 of 13Application No. 16/335,339Attorney Docket No. 114616.PC214US area in the prediction target period, and the power transportation path state 
With respect to revised Step 2A, Prong 2, and 2B prong 1, of the 2019 PEG, claim 15 contains no additional elements outside of the abstract idea, and therefore does not integrate the abstract idea into a practical application, nor does it amount to significantly more than the judicial exception.  The claim is therefore not patent eligible.

Allowable Subject Matter

Claims 1-15 are allowable subject matter over the prior art.
The closest prior art of record is:
a. Batterberry et al. (US 20100138363 A1)
b. Wang et al. (US 20160223600 A1)
c. Ozog (AU 2010204729 A1)
d. Lazaris (US 20130213038 A1)
e. Crabtree et al. (US 20100332373 A1)
f.  Ozog (US 20110231028 A1)

As per claim 1, Batterberry generally discloses a power trading assistance device comprising: [0011] A "Smart Grid Pricer," as described herein, provides various embodiments of a highly scalable price response intermediary service for balancing energy supply and demand between energy providers and energy consumers in real time using an automated market-based approach. [0020] FIG. 1 illustrates a general flow diagram for using a "Smart Grid Pricer" as an intermediary between energy providers and energy consumers to balance supply and demand of energy as a function of real-time energy pricing, as described herein.  Batterberry discloses a Central Processing Unit (CPU).  [0119] To allow a device to implement the Smart Grid Pricer, the device has some computational, as illustrated by one or more processing unit(s) 310, and may also include one or more GPUs 315. Note that that the processing unit(s) 310 of the general computing device of may be specialized microprocessors, such as a DSP, a VLIW, or other micro-controller, or can be conventional CPUs having one or more processing cores, including specialized GPU-based cores in a multi-core CPU. Batterberry discloses a memory in communication with the CPU.  [0120] Finally, the simplified computing device of FIG. 3 may also include storage 360 that is either removable 370 and/or non-removable 380.  Batterberry discloses the memory storing a plurality of instructions executable by the CPU to cause the implementation of: [0119] To allow a device to implement the Smart Grid Pricer, the device has some computational, as illustrated by one or more processing unit(s) 310, and may also include one or more GPUs 315.  Batterberry discloses a player behavior predicting unit that predicts behavior of a player and [0062] This demand forecast is then balanced with expected energy production to arrive at a price that is expected to ensure that energy consumption does not outpace supply (which can result in potential brownouts, blackouts, or power grid failures). In related embodiments, monitoring or reporting of real-time changes in energy production is reflected in the expected energy production used to compute the real-time pricing for balancing the supply and demand of the available energy. Such real-time changes to energy production may be based on any of a number of factors, including, for example, energy plants coming online or going offline (either scheduled or unscheduled), changes in total power output resulting from changing conditions (e.g., heavy clouds over a solar power plant), etc. In addition, given the demand forecast, the Smart Grid Pricer can then also reserve energy transmission and distribution assets, as well as dispatch any available incremental generation as appropriate. For example, the Smart Grid Pricer can use energy consumption modeling to recommend when to bring power plants or generators online or take the power plants or generators offline. [0060] Examples of supply side inputs include: generation capacity (current and forecast) and energy cost, dependent transmission load, capacity, efficiency, and cost information (current and forecast), and dependent distribution load, capacity, efficiency, and cost information (current and forecast). Batterberry discloses determines an order receiving and placing information prediction value,  [0033] The real-time pricing determined by the energy pricing module 200 is based on energy usage forecasts provided by an energy demand forecast module 220. In general, as discussed in further detail in Section 2.2, the energy demand forecast module 220 uses a probabilistic or statistical model to evaluate the behavior of one or more groups of energy consumers 210 over time in order to provide an accurate forecast of energy demand as a function of energy price relative to the available energy supply.   Wang  the generator behavior predicting unit comprising: an operating generator predicting unit that predicts operating status of one or more generators operated by the player using historic generated power supply amounts of the player and historic generator operation status of the one or more generators, Wang discloses predicting the status and output of a power generation unit. [0041] Specifically, when the wind turbine generator set is adopted for example, invalid and unreasonable operation data may be weeded out according to the wind turbine operating status and the actual operating range (e.g., the period of time for operating) to select historical data of the wind turbine in a normal power generating status, and operation data of the wind turbine respectively in the following statuses are screened out: e.g., an internal and external factors limited power operating status, a maintenance status, a dynamic process status and a stop status due to weather. The number of the sampling points for the historical operation data is enough to establish a complete power generation amount prediction model so as to ensure the accuracy of the power generation amount prediction model.  Wang discloses and a power generation behavior predicting unit that predicts future supplied electric energy of the generator based on the predicted operating status.  [0041] Specifically, when the wind turbine generator set is adopted for example, invalid and unreasonable operation data may be weeded out according to the wind turbine operating status and the actual operating range (e.g., the period of time for operating) to select historical data of the wind turbine in a normal power generating status, and operation data of the wind turbine respectively in the following statuses are screened out: e.g., an internal and external factors limited power operating status, a maintenance status, a dynamic process status and a stop status due to weather. The number of the sampling points for the historical operation data is enough to establish a complete power generation amount prediction model so as to ensure the accuracy of the power generation amount prediction model. 
Ozog (AU 2010204729 A1) discloses a market physical restriction predicting unit that predicts a power transportation path state, including empty capacity of the one or more interconnection lines which indicates power transmission capacity between a plurality of areas connected by one or more interconnection lines, [00020] The system generation cost may be forecast for a bus using data including: generation units, system load, load on the bus, load on other uses, transmission capacity characteristics, microgrid distributed generation, and power flows. The system generation cost at a bus may be forecast in near real-time using: forecasted weather conditions, forced outage and transmission congestion inputs, generation units, forecasted system load, microgrid distributed generation forecasts, forecasted demand reductions, and a forecasted load at the bus.  
Batterberry discloses and calculates a power transportation path state prediction value; [0062] This demand forecast is then balanced with expected energy production to arrive at a price that is expected to ensure that energy consumption does not outpace supply (which can result in potential brownouts, blackouts, or power grid failures). In related embodiments, monitoring or reporting of real-time changes in energy production is reflected in the expected energy production used to compute the real-time pricing for balancing the supply and demand of the available energy. Such real-time changes to energy production may be based on any of a number of factors, including, for example, energy plants coming online or going offline (either scheduled or unscheduled), changes in total power output resulting from changing conditions (e.g., heavy clouds over a solar power plant), etc. In addition, given the demand forecast, the Smart Grid Pricer can then also reserve energy transmission and distribution assets, as well as dispatch any available incremental generation as appropriate. For example, the Smart Grid Pricer can use energy consumption modeling to recommend when to bring power plants or generators online or take the power plants or generators offline. Batterberry discloses a market predicting unit that predicts a market price based on the order receiving and placing information prediction value [0059] In essence, Smart Grid Pricer provides a massive extensible distributed control system driven by a variety of supply side and demand side inputs to an expert system, such as a probabilistic or statistical model, that is used to calculate and deliver both dynamic pricing information and other related control signals in real-time or near real-time. Note also, that in various embodiments, electricity producers can specify upper or lower limits on the real-time pricing computed by the Smart Grid Pricer. [0060] On the demand side, examples of inputs include: per premise (i.e., individual consumer location) demand estimates, occupant and/or facilities manager preferences (e.g., thresholds for comfort, pricing, etc.) that are anonymized for privacy purposes, consuming device characteristics, state, and forecast usage, sourcing devices characteristics, state, and forecast usage, building thermodynamic characteristics, heating and cooling system characteristics, weather (current and forecast), occupancy presence (current and forecast), meter usage information, and historical usage information.  Batterberry discloses and the power transportation path state prediction value, [0059] In essence, Smart Grid Pricer provides a massive extensible distributed control system driven by a variety of supply side and demand side inputs to an expert system, such as a probabilistic or statistical model, that is used to calculate and deliver both dynamic pricing information and other related control signals in real-time or near real-time. Note also, that in various embodiments, electricity producers can specify upper or lower limits on the real-time pricing computed by the Smart Grid Pricer. [0060] Examples of supply side inputs include: generation capacity (current and forecast) and energy cost, dependent transmission load, capacity, efficiency, and cost information (current and forecast), and dependent distribution load, capacity, efficiency, and cost information (current and forecast).
 Lazaris discloses a trading area fragmentation predicting unit that predicts whether market fragmentation between the plurality of areas occurs based on a power demand amountPage 2 of 13Application No. 16/335,339Attorney Docket No. 114616.PC214US for each area in a prediction target period, [0017] In another embodiment of the present invention, a method of automating an electricity grid comprises determining a power requirement of a plurality of microgrids each having coupled thereto one or more power customers who continually communicate to a microgrid control system for each microgrid a power need composed of at least a usage type, a usage amount, and a fluctuation tolerance for a specific period of time, determining a renewable energy power production capacity of a plurality of renewable energy resource components at a multi-resource offshore renewable energy platform each representing at least one renewable energy resource and each comprised of an array of apparatuses having an independently and variably adjustable level of operation in response to, for the specific period of time, the power requirement and one or more of a commodity price forecast for each renewable energy resource.  
Lazaris discloses which is determined by the generator behavior predicting unit as the order receiving and placing information prediction value,  [0017] each comprised of an array of apparatuses having an independently and variably adjustable level of operation in response to, for the specific period of time, the power requirement and one or more of a commodity price forecast for each renewable energy resource, [0042] One such function is to forecast a power requirement 144 of the intelligent power distribution network 102 over any specific or given period of time. This is performed at least in part by continually assessing power demand 146 of all microgrids 108 forming the intelligent power distribution network 102, through communications with each device, apparatus, or controller coupled to each power customer 112, and components of each microgrid 108. The load control component 202 may perform this continual assessment in a number of ways, such as by requesting data from controllers configured to determine multiple data sets from each apparatus, device or customer 112. This may also be performed by requesting data from each microgrid 108 via its microgrid control system 110. (21) Following block 205 is block 210, in which energy demand information may be received by the energy analysis system from one or more energy demand information sources. Energy demand information may include, but is not limited to, historical energy demand data, real-time or near real-time energy demand data, power outage status, energy forecasts, predicted energy surges, etc. Energy demand information sources may include, but are not limited to, electrical utilities, third-party monitoring entities, reporting agencies, research entities, and the like.  Lazaris discloses a power supply amount for each area in the prediction target period, [0017] In another embodiment of the present invention, a method of automating an electricity grid comprises determining a power requirement of a plurality of microgrids each having coupled thereto one or more power customers who continually communicate to a microgrid control system for each microgrid a power need composed of at least a usage type, a usage amount, and a fluctuation tolerance for a specific period of time, determining a renewable energy power production capacity of a plurality of renewable energy resource components at a multi-resource offshore renewable energy platform each representing at least one renewable energy resource and each comprised of an array of apparatuses having an independently and variably adjustable level of operation in response to, for the specific period of time, the power requirement and one or more of a commodity price forecast for each renewable energy resource.
Lazaris discloses and the power transportation path state prediction value, [0017] assessing the power output of each of the one or more renewable energy resource component and independently and variably adjusting the level of operation of each of the one or more renewable energy resource component to maximize operational efficiency and to balance the renewable resource energy power production capacity at the multi-resource offshore renewable energy platform to the power requirement of the plurality of microgrids, wherein assessing the power output includes integrating a transmission control system coupled to at least monitor the power output of each of the one or more renewable energy resource component and compare a combined power output to the power requirement, and connecting the multi-resource offshore renewable energy platform with an intelligent power distribution network over a high voltage direct current transmission link to transfer a combined power output of each renewable energy resource component to a receiving location for distribution to the plurality of microgrids.  
Crabtree discloses  wherein market fragmentation occurs when a planned value of a power interchange amount between the plurality of areas exceeds empty capacity of the one or more interconnection lines between the plurality of areas, [0171] To mitigate congestion and loss problems, digital exchange 1000 packages and sells congestion and loss management securities that commit to automatically take actions of a specified magnitude whenever load factors on a specified plurality of grid elements (such as tie lines) exceed a specified level. For example, if load on a specified tie line exceeds 75% of rated capacity, digital exchange 1000 would be obligated to automatically take action to reduce demand on the tie line by a fixed amount, such as 5 megawatts (or 50 MW for a transmission bus or interchange, etc. . . . ). Such "congestion and loss securities" are priced by digital exchange 1000 when placed on the exchange for initial purchase.
Ozog (US 20110231028 A1) discloses and a market price predicting unit that determines a market price prediction value indicating a market price in each area in the prediction target period based on a prediction result from the trading area fragmentation predicting unit,  [0234] Historically, utility system operators, independent system operators, and other entities involved in short term energy markets took actions and made decisions based on real-time hourly energy prices or next day price forecasts, which reflect an average of all buys and sells in a region or hub, or the average costs of supply side resources. The resulting index price, or ISO price, or internal utility specific supply cost, which reflects an average of these buys and sells or the average cost of supply, given demand, generally reflected the aggregate supply versus demand within a region, and did not reflect the longer run cost to serve for the next month, next year, or longer. Further, the index values, or short term prices, did not reflect the variance in marginal costs to serve specific customers, over extended periods, within that region. Where a customer uses significantly more energy during extreme weather, or during peak price hours, or pays a fixed $ per kWh rate without volume restriction, the cost to serve that customer over the planning horizon of a utility serving that load, is subsidized by other customers in the utility service area which exhibit lower than average costs to serve, or use less energy during peak priced time periods.
However, while the listed references individually disclose portions of the claimed invention, neither alone or in combination does the prior art teach the claimed invention. Further, there is no rationale that would have been obvious to one of ordinary skill in the art to combine the listed references.  
Further, the closest NPL found was “Adaptive short-term electricity price forecasting using artificial neural networks in the restructured power markets”. The NPL uses equations based on past data in order to predict future electricity prices.  The NPL considers line flow limits as well as generator capacity.
As per claim 15, see relevant comments to claim 1.  Claim 15 is also allowable over the prior art.
With respect to claims 2-14, claims 2-14 are also allowed over the prior art due to their dependency on Independent claim 1.   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN G WEBSTER whose telephone number is (303)297-4446. The examiner can normally be reached Monday-Friday 8:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JOHN G WEBSTER/Examiner, Art Unit 3628                                                                                                                                                                                                        
/VICTORIA E FRUNZI/Examiner, Art Unit 3688                                                                                                                                                                                                        1/12/22